Case 2:19-cr-00063-TPB-MRM Document1 Filed 04/24/19 Page 1 of 4 PageID 1
FILED

OOIDAPR 24 PH 3:1
UNITED STATES DISTRICT COURT Be

MIDDLE DISTRICT OF FLORIDA: : atts 32's LCT COURT

FLORIDA

FORT MYERS DIVISION = 0a" My->s froampa’4

UNITED STATES OF AMERICA
CASE NO. 2:19-cr-lo3-FtM- FEMA

Vv.
26 U.S.C. §§ 5841, 5861(d), and 5871

JESUS AMADOR, JR. 18 U.S.C. §§ 922(1), 924(a)(1)(C), and 2
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about August 1, 2018, in the Middle District of Florida, the
defendant,
JESUS AMADOR, JR.,
knowingly possessed a firearm as defined in 26 U.S.C. § 5845(a), to wit: a silencer
of unknown manufacturer and unknown serial number, not registered to him in
the National Firearms Registration and Transfer Record,
In violation of 26 U.S.C. §§ 5841, 5861(d), and 5871.
COUNT TWO
On or about July 18, 2018, in the Middle District of Florida, the defendant,
JESUS AMADOR, JR..,
knowingly and without authorization by the Attorney General as provided in 18

U.S.C. § 925(d), imported and brought into the United States, and caused to be
Case 2:19-cr-00063-TPB-MRM Document1 Filed 04/24/19 Page 2 of 4 PagelD 2

imported and brought into the United States, a firearm, that is, a Colt M16 Al
lower receiver, and a Heckler & Koch 416 lower receiver;

In violation of 18 U.S.C. §§ 922(), 924(a)(1)(C), and 2.

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 981(a)(1)(C), 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c).

2. The allegations contained in Count Two are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 49
U.S.C. § 80303, 26 U.S.C. § 5872, and 28 U.S.C. § 2461.

3. Upon conviction of a violation of 18 U.S.C. § 922(), the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), all proceeds of the offense, and, pursuant to 18 U.S.C. §
924(d)(1) and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or
used in the violation.

4. Upon conviction of a violation of 26 U.S.C. § 5861(d), the defendant
shall forfeit to the United States, pursuant to 49 U.S.C. § 80303, 26 U.S.C. § 5872,
and 28 U.S.C. § 2461, all firearms and ammunition involved in or used in the
violation.

5. The property to be forfeited includes, but is not limited to, the

following: (a) one silencer of unknown make, model, and serial number, (b) one

2
Case 2:19-cr-00063-TPB-MRM Document1 Filed 04/24/19 Page 3 of 4 PagelD 3

Colt M16A1 machinegun lower receiver (serial number 9326686), and (c) one HK
416 machine gun lower receiver with serial number 88-069400.
6. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

C; has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e; has been commingled with other property which cannot be

divided without difficulty,
the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

A TRUE BILL,
Kn plire £
Foreperson
MARIA CHAPA LOPEZ
United States Attorney

By: leeks sdls oe
Charles D. Schmitz
Assistant United States Attorney

- A. Carex

us M. Casas
ssistant United States Attorney
Chief, Fort Myers Division

 
Case 2:19-cr-00063-TPB-MRM Document1 Filed 04/24/19 Page 4 of 4 PagelD 4

Sts €98 OdD

 

 

$ eq

 

AIO

 

“6107 ‘Tudy Jo
Aep TPZ sty} unos uado ul pally

 

uosiada10 J
Fp OF

‘TH 9n.a WV

 

 

Z pue ‘(D)(1)(8)hZ6 ‘(726 88 “D'S'N BI

IL8S pure ‘(p) 98s ‘IPas 88 “O'S'N 97
‘SUOT]EJOTA,

INYALLOICNI

 

Ul ‘AOdaVIV snsar

“SA

VOIMANV AO SALVLS GALINN FHL

 

UOISTAIC] SIDAT[ UOJ
eployy JO LNsIC, 2[PPUAL
DTaYn0)9 LONILSId SHALVIS GHLIN1

-10-61:7 ‘ON

61 Judy
pe-dgo WuoA
